DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 10/21/2021
Application claims a FP date of Feb 01, 2021
Claims 1 and 11 are independent
Claims 1-18 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sue et al. (U.S. Patent Publication Number 2022/0179230 A1).

Regarding Claim 1, Sue discloses a camera module (Fig 2 is a perspective view of a camera), comprising: 
a housing (Fig 2- fixed body 200); 
an optical assembly configured to tilt with respect to the housing (Fig 1-2 movable module 100 has a lens 141.  Sue also discloses throughout her disclosure that the movable module 100 is capable of moving in a direction orthogonal to the optical axis L), and including a lens system (Fig 2 – lens 141) and a sensor substrate having an image sensor (Fig 1-2 – first substrate 110; image sensor 130 is disposed on the first substrate); 
a main substrate (Fig 2-4 – second substrate 120) disposed in the housing and spaced apart from the sensor substrate (In Fig 2-3 and in ¶0033 Sue discloses about the second substrate 120); and 
a first flexible substrate and a second flexible substrate configured to connect the sensor substrate to the main substrate (In Figs 3-4 and 6, and in ¶0038, Sue discloses the flexible printed circuit board 300 that includes a radial extension portion 310 and a circumferential extension portion 320; Also, Sue, discloses throughout that the second substrate is electrically connected to the first substrate and overlapping the first substrate, and the flexible substrate 310 and 320 are extensions of the second substrate), 
wherein the first flexible substrate and the second flexible substrate are disposed to at least partially overlap each other (Fig 4 and figure below (highlighted) discloses that the first and second flexible substrate partially overlap under 120).

    PNG
    media_image1.png
    561
    747
    media_image1.png
    Greyscale


Regarding Claim 2, Sue discloses wherein the first flexible substrate and the second flexible substrate extend along a portion of an edge of the sensor substrate, and at least partially overlap each other in an optical axis direction (Sue in Fig 4 and the highlighted portion in the figure above, this limitation is clearly disclosed).

Regarding Claim 3, Sue discloses wherein the first flexible substrate and the second flexible substrate extend outward from different portions of the edge of the sensor substrate, and include respective portions extending in opposite directions while overlapping each other (Sue in Fig 4 and the highlighted portion in the figure above, disclose that the first and second flexible substrate extent outward and are in the opposite direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. Patent Publication Number 2022/0086317 A1) in view of Stavely et al. (U.S. Patent Number 7,679,647 B2).

Regarding Claim 1, Paik discloses a camera module (Fig 1 discloses a camera module), comprising: 
a housing (Fig 1 housing 42); 
an optical assembly (Fig 1 – optical system including a lens assembly 20 and lens barrel 10) configured to tilt with respect to the housing (In ¶0070-¶0072, Paik discloses that the camera module provides a tilt function of the lens barrel 10 – that is the lens barrel 10 rotates with respect to the sensor 60), and including a lens system (Fig 1 – lens assembly 12 and lens barrel 10) and a sensor substrate (Fig 2 – image sensor substrate 600) having an image sensor (Fig 2 - image sensor 700;); 
a main substrate (Fig 2-flexible circuit board 800) disposed in the housing (In ¶0119, Paik discloses that the flexible circuit board 800 is disposed inside the housing 300) and spaced apart from the sensor substrate (Fig 2 discloses that the flexible circuit board 800 is spaced apart from the sensor substrate 600);
However, Paik but fails to clearly disclose a first flexible substrate and a second flexible substrate configured to connect the sensor substrate to the main substrate, wherein the first flexible substrate and the second flexible substrate are disposed to at least partially overlap each other.
Instead in a similar endeavor, Stavely discloses wherein the first flexible substrate (Fig 7 – top portion of service loop 701) and the second flexible substrate (Fig 7 – bottom portion of service loop 701) are disposed to at least partially overlap each other (In Figs 4-5 and in Col 4, Stavely teaches that the image sensor 401 maybe a CCD sensor and further in Col 5, he teaches that sensor 401 is mounted on 505 (interpreted as the sensor substrate) – which is disclosed to be semirigid or “flex circuit” that has multiple layers.  Stavely also teaches that image sensor mount 505 is spaced apart from plate 501 (interpreted as the main sensor) due to the spacer 504. Stavely’s teaching in Fig 7 and Col 7 about service loops 701 that is connected to the sensor mounting portion 505 (interpreted as the sensor substrate) is interpreted as the first and second flexible substrate.  The sensor loop 701 is shown in a folded configuration in Fig 8.  Examiner has interpreted the top portion of 701 as the first flexible substrate and the bottom portion as the second flexible substrate.  Fig 8 discloses that these two are disposed to at least partially overlap each other.).
Paik and Stavely are combinable because both are related to devices using sensor system enabling image stabilization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flexible circuit in a folded structure as taught by Stavely in the imaging module disclosed by Paik. 
The suggestion/motivation for doing so would have been because “when the circuit carrier 702 is folded into the configuration of Fig 8, any forces exerted on the sensor mounting portion 505 by the service loops 701 are symmetrical, and therefor do not induce significant rotation of the sensor mounting portion 505 about the Z axis” as disclosed by Stavely in Col 7, lines 35-50.
Therefore, it would have been obvious to combine Paik and Stavely to obtain the invention as specified in claim 1.

Regarding Claim 2, Paik in view of Stavely discloses wherein the first flexible substrate and the second flexible substrate extend along a portion of an edge of the sensor substrate, and at least partially overlap each other in an optical axis direction (Stavely: Stavely in Fig 8 and in Col 7, lines 30-50 clearly teach that the first and second flexible substrate extend along the edge of the sensor substrate (sensor mounting portion 505) and are overlapping each other along the optical axis direction (Z axis as shown in Fig 2) ).

Regarding Claim 3, Paik in view of Stavely discloses wherein the first flexible substrate and the second flexible substrate extend outward from different portions of the edge of the sensor substrate, and include respective portions extending in opposite directions while overlapping each other (Stavely: Stavely in Fig 8 and in Col 7, lines 30-50 clearly teach that the first and second flexible substrate extend outward from edge of the sensor substrate (sensor mounting portion 505) and are overlapping each other along the optical axis direction (Z axis as shown in Fig 2)).

Regarding Claim 9, Paik in view of Stavely discloses wherein an end of the first flexible substrate and an end of the second flexible substrate are respectively connected to the sensor substrate at portions of the sensor substrate that overlap each other in a view in an optical axis direction (Stavely: Stavely in Fig 8 clearly teach that the either end the service loop is connected to the substrate 505 and when they are in the folded state (Fig 8) the connections overlap).

Regarding Claim 10, Paik in view of Stavely discloses wherein an end of the first flexible substrate and an end of the second flexible substrate are respectively connected to the sensor substrate at portions of the sensor substrate that do not overlap each other in a view in an optical axis direction (Stavely: Stavely in Fig 7 discloses that the flexible service loop is connected to the sensor substrate 505.  When it is in the unfolded (Fig 7) the portions do not overlap).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. Patent Publication Number 2022/0086317 A1) in view of Stavely et al. (U.S. Patent Number 7,679,647 B2) as applied to Claim 1 above and further in view of Lim et al. (U.S. Patent Publication Number 2020/0012068 A1).

Regarding Claim 8, Paik in view of Stavely fails to clearly disclose further comprising: a first frame configured to tilt with respect to a first axis perpendicular to the optical axis in the housing; and a second frame configured to tilt with respect to a second axis perpendicular to the optical axis and intersecting the first axis, with respect to the first frame, wherein the optical assembly is coupled to the second frame and is configured to tilt with respect to the first axis and the second axis, with respect to the housing.
Instead in a similar endeavor, Lim discloses further comprising: 
a first frame configured to tilt with respect to a first axis perpendicular to the optical axis in the housing (Lim discloses this in Fig 8-9 in in ¶0064-¶0070 where he discloses the intermediate frame 110 is coupled to the carrier 160 at an inner side and thereof to be tiltable and be coupled to the housing 150 at an outer side.  He also discloses the hinge shaft 111 along the X axis which is a diagonal to the image sensor as disclosed in Fig 9); and 
a second frame configured to tilt with respect to a second axis perpendicular to the optical axis and intersecting the first axis, with respect to the first frame (Lim in the same figures further discloses the lens carrier 160 that has been interpreted as the second frame.  He further discloses the tiltable axis which is perpendicular to the first axis and a second hinge shaft 113 that is coupled to the housing 150), 
wherein the optical assembly is coupled to the second frame (Fig 8 and 9 and ¶0064) and is configured to tilt with respect to the first axis and the second axis, with respect to the housing (In ¶0069 Lim teaches that the carrier 160 is tilted on the X-axis and the Y-axis of the housing 150 wither respect to the housing).
Paik, Stavely and Lim are combinable because both are related to devices using sensor system enabling image stabilization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow tilting of the frame as taught by Lim in the imaging module disclosed by Paik in view of Stavely. 
The suggestion/motivation for doing so would have been “to compensate for camera shake” as disclosed by Lim in ¶0069.
Therefore, it would have been obvious to combine Paik, Stavely and Lim to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claims 11-18 are allowed.
Claims 4-7  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Song et al. (U.S. Patent Publication Number 2021/0321024 A1 (WIPO Publication WO 2020/045960 A1)) discloses a sensor driving device according to one aspect of the present invention comprises: a first substrate; a second substrate disposed on the first substrate and electrically connected to the first substrate; and an image sensor disposed on the second substrate, wherein the second substrate comprises a body and a first protrusion part protruding from one end of the body, and the first protrusion part comprises a first extension part extending in a first direction from the body, and a second extension part extending in a second direction that differs from the first direction from the first extension part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 10, 202